Title: To George Washington from Benjamin Fuller, 17 February 1791
From: Fuller, Benjamin
To: Washington, George



Thursday Morning 17th Feb: 1791.

B. Fuller’s respectfull Compliments attends His Excellency President Washington. The Inclosed came in a packet to him yesterday from the Island of Trinidad. he has been indisposed and confined to his Chamber ever since November last, wch has precluded him the Pleasure of tendering his Personal regards to his Excellency and his worthy Lady—May Health and every

Worldly felicity constantly accompany them both, is, his sincere wish. If his Excellency has any Commands for Trinidad—B. Fuller will have a small Vessel for that Island in Two or Three Weeks.
